DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 2/11/2021.
           Claims 16-35 are currently pending.
           Claims 16-30 have been amended.
           Claims 31-35 are newly added.
            Claims 16 and 28 are independent claims.

Reasons for Allowance
2.        Claims 16-35 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 16 and similarly claim 28, taking claim 16 as an example, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…second magnetic field sensitive elements including at least three second magnetic field sensitive elements configured to measure at least one a second magnetic field property of the magnetic field, wherein the at least one second magnetic field sensitive elements are implemented on a second area of said semiconductor substrate; wherein the first magnetic field sensitive elements and the second magnetic field sensitive elements are arranged to form at least three alternating pairs pairwise opposing each other; and wherein the first area and the second area are isolated from one another.” in combination with all other elements as claimed in claim 16. 

  As to claim(s) 16-28 and 34-35, the claims are allowed as they further limit allowed claim 16.
  As to claim(s) 28-33, the claims are allowed as they further limit allowed claim 28.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Mather (U.S Pat. 10809320) discloses a magnetic field sensor, comprising: a plurality of magnetoresistance sense elements coupled together as a first circuit to sense a magnetic field, wherein each magnetoresistance sense element of the plurality of magnetoresistance sense elements includes a first ferromagnetic layer and a second ferromagnetic layer separated by an insulating barrier layer; a conductive line coupled to the first ferromagnetic layer of first and second magnetoresistance sense elements of the plurality of magnetoresistance sense elements; and a second circuit comprising a plurality of current lines, wherein each current line of the plurality of current lines is adjacent to a corresponding magnetoresistance sense element of the plurality of magnetoresistance sense elements, wherein the first magnetoresistance sense element and a third magnetoresistance sense element of the plurality of magnetoresistance sense elements share a common second ferromagnetic layer such that a first portion of the common second Rossler et al. (U.S Pat. 8102175) discloses a magnetic field sensor device includes at least two magneto-resistive sensor elements and one switch which is connected to the at least two magneto-resistive sensor elements, and makes at least one magneto-resistive sensor element of the at least two magneto-resistive sensor elements electrically connectable into a magnetic field detection arrangement (see specification for more details).
             Hoshiya et al. (U.S Pat. 8564282) discloses an angle sensor and angle detection device of high output and high accuracy with a wide operating temperature range. First through eighth sensor units 511, 522, 523, 514, 531, 542, 543 and 534 are produced from spin valve magnetoresistive films that use a self-pinned type ferromagnetic pinned layer comprising two layers of ferromagnetic films that are strongly and anti-ferromagnetically coupled. The respective sensor units are produced via the formation and patterning of thin-films magnetized at angles that differ by 90.degree., and the formation of insulation films (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
3/21/2021